Name: Commission Regulation (EEC) No 3088/82 of 22 November 1982 fixing for the 1982/83 marketing year the reference price for clementines, and amending Regulation (EEC) No 950/68
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11 . 82 Official Journal of the European Communities No L 326/ 13 COMMISSION REGULATION (EEC) No 3088/82 of 22 November 1982 fixing for the 1982/83 marketing year the reference price for Clementines , and amending Regulation (EEC) No 950/68 ting of Community citrus fruit (3), as last amended by Regulation (EEC) No 1204/82 (4) ; Whereas, for the 1982/83 marketing year, the financial compensation has been fixed at the same level as for the preceding marketing year ; hence it is necessary to increase the reference prices by the same percentage increase as has been applied to the basic and buying-in prices ; Whereas Article 22a of Regulation (EEC) No 1035/72 provides that the tariff nomenclature resulting from the application of this Regulation is to be repeated in the Common Customs Tariff and consequently an amendment should be made to the Common Customs Tariff laid down in Council Regulation (EEC) No 950/68 (5), as last amended by Regulation (EEC) No 3082/82 (6), distinguishing Clementines from other small citrus fruits ; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738 /82 (2), and in particular Article 27 ( 1 ) thereof, Whereas Article 23 ( 1 ) of Regulation (EEC) No 1035/72 provides that reference prices for the whole Community are to be fixed each year before the begin ­ ning of the marketing year ; Whereas the importance of Clementine production in the Community is such that a reference price must be fixed for that product ; Whereas the period during which Clementines harvested during a given crop year are marketed extends from October to 1 5 May of the following year ; whereas the quantity put on the market during October and from 1 March to 1 5 May of the following year represents only a small percentage of that marketed over the whole marketing year ; whereas the reference price should therefore be fixed only for the period running from 1 November to the last day of February of the following year ; Whereas the fixing of a single reference price valid for the whole marketing year appears to be the solution most suited to the particular nature of the Community market in the product in question ; Whereas, under the second subparagraph of Article 23 (2) of Regulation (EEC) No 1035/72, the reference price for Clementines is to be fixed at a level equal to that of the previous marketing year, adjusted as neces ­ sary by a percentage not exceeding the difference between the percentages representing respectively the variation compared with the preceding marketing year in basic and buying-in prices and in the financial compensation provided for by Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production marke ­ HAS ADOPTED THIS REGULATION : Article 1 For the 1982/83 marketing year, the reference price for fresh Clementines , falling within subheading 08.02 B of the Common Customs Tariff, expressed in ECU per 100 kilograms net, of packed products of quality Class I of all sizes, shall , for the period 1 November to 28 February, be 35-33 . Article 2 Regulation (EEC) No 950/68 is hereby amended in accordance with the Annex . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 2 shall apply from 1 January 1983 . (3) OJ No L 318 , 18 . 12 . 1969 , p . 1 . (') OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2) OJ No L 190, 1 . 7 . 1982, p . 7 . (4) OJ No L 140 , 20 . 5 . 1982, p. 38 . O OJ No L 172, 22 . 7 . 1968 , p. 1 . (6) See page 1 of this Official Journal , No L 326/ 14 Official Journal of the European Communities 23 . 11 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1982. For the Commission Poul DALSAGER Member of the Commission ANNEX Subheading 08.02 B of the Common Customs Tariff is hereby replaced by the following text : Rate of duty Heading No Description Autonomous % or levy (L) Conventional % 1 2 3 4 08.02 Citrus fruit, fresh or dried : B. Mandarins (including tangerines and satsumas) ; clementines, wilkings and other similar citrus hybrids : I. Clementines II . Other 20 (b) 20 (b) 